Citation Nr: 1707043	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-40 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1953 and October 1960 to April 1973 with additional service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

As explained in further detail below the Board does not have jurisdiction over claims for entitlement to Combat-Related Special Compensation (CRSC).  Therefore, the issues are as noted on the cover page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim, received by the RO in December 2010, seeking service connection for ischemic heart disease secondary to a service-connected disability.  The Veteran was provided with a February 2011 notification letter indicating that his December 2010 claim for combat related ischemic heart disease was being accepted as a claim for an increased evaluation for his service-connected arteriosclerotic heart disease.  In response, the Veteran submitted a February 2011 statement indicating that he was not seeking an increased rating for his service-connected arteriosclerotic heart disease but was instead requesting that his service-connected arteriosclerotic heart disease be re-classified as ischemic heart disease so that he would be able to receive compensation from the CRSC Board.  In addition, the Veteran submitted a May 2010 letter from the Department of the Army, CRSC Branch, noting that his CRSC award was being decreased because he had not provided VA documentation that his arteriosclerotic heart disease was combat related.  As a result the RO reframed the Veteran's claim and issued an April 2011 rating decision for the issue of "Entitlement to the [CRSC] for arteriosclerotic heart disease (also recognized as ischemic heart disease for VBA Rating purposes)." 

The Board notes that CRSC is awarded to military retires for combat related disabilities.  Claims for entitlement to CRSC are adjudicated by the CRSC Board for the Military Department from which the Veteran retired, in this specific case, the Department of the Army.  Therefore CRSC claims are not under the jurisdiction of VA.  The Board finds that the Veteran's statements indicate that he is not seeking entitlement to CRSC from VA, but is instead requesting service connection for ischemic heart disease, which he believes occurred as a result of his active service.  

However, as the RO previously classified the Veteran's claim as entitlement to service connection for CRSC, his claim for entitlement to service connection for ischemic heart disease has not been previously adjudicated.  As such, an appeal for this matter has not been perfected at this time.  Therefore, the Veteran's claim must be remanded in order for it to be adjudicated in the first instance by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Complete all appropriate development and adjudicate the Veteran's claim of entitlement to service connection for ischemic heart disease to include as secondary to an herbicide agent exposure in the first instance.  If an appeal is perfected in this matter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




